Title: 4th.
From: Adams, John Quincy
To: 


       Snowy weather, a great part of the day. My Aunt quite unwell. The Ladies did not attend the meeting. Sacrament day. The forenoon Sermon was adapted to the occasion. Hebrews VIII, 6th. But now he hath obtained a more excellent ministry, by, how much also he is the mediator of a better covenant which was established upon better promises. The afternoon text was in John XII. 26. If any man serve me, let him follow me; and where I am, there shall also my servant be; if any man serve me, him will my father honour. I have often wondered how a preacher, can continually produce two Sermons a week, without repeating almost perpetually the same thing: the sphere, in which they are limited being so contracted, and morality for the most part, the Subject they must speak upon. The fertility of the brain is as inconceivable a thing as the faculty of thinking itself. Rain’d all the Evening, and probably all the snow that fell in the morning, will be dissolv’d by to morrow.
      